DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive. 
The Examiner notes that the applicants largely just repeated the 101 arguments from the 22 December 2021 amendment. Therefore, the Examiner largely repeats the response. 
In regards to the 101 arguments, the examiner disagrees and points out that each of the cited cases are actually doing calculations to then determine how to update the display. The Examiner notes that the applicant has neither claimed nor disclosed how the display does anything other than what a touch screen display does, display selections for a user to make. The Examiner believes that the 101 analysis is more akin to the example 22 as all the applicants have claimed is a display that displays certain screens. There are not calculations or determinations for which a processor interprets and makes decisions based on those calculations like in examples 37 and 23.
Claim Interpretation
The wherein phrase in claim 9 recites a contingent limitation. The claim does not require the actual selection or causation step of the other of the icons, as it is conditional on a user actually selecting one icon. The Applicant is directed to MPEP 2111.04 which recites, inter alia, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, and the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, the wherein limitation in claim 9 is only partially required, i.e. only one of the icons are required to be selected. Therefore, claims 12-13 and 15 are not required because the claims do not require the actual selection of the first icon (claim 12) or the second icon (claim 13), or third icon (claim 15). The BRI of claim 12 is that only the second icon be selected, and the BRI of claim 13 is that only the first icon is selected, the BRI of claim 15 is that either the first or second icon is selected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) displaying an icon on a screen to give the user an option to select it. 
This judicial exception is not integrated into a practical application because the limitations of displaying, receiving, and providing fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the display is claimed so generally and the only required function of displaying which is well-understood routine functions of displays. The fluid exchange machine and its tanks only ties the method to a particular field of use. The later claims steps do no more other than recite well-known functions of displays and of pumps for the field of use of fluid exchange machines. 
The only structure, besides the general field of use of the fluid exchange machine and its tanks, required in the claim is a display which is claimed so generally, and it is the position of the office that the fluid exchange machine in the preamble is only tying the method to a general field of use. The Examiner cited the following references which provide facts that the particular limitations of the fluid exchange machines are well known. Flournoy (2010/01549927) states in para.2 that everything in US Patent 7,111,650 (Few) is well known. Few discloses a fluid exchange machine (30) with a “display” (see fig.7). Additionally, US Patent 5,853,068 (Dixon) states at col.1 ln.29-32 that there are many conventional machines for exchanging fluid and it goes on to state that such a conventional machine is provided in US Patent 5,370,160 (Parker) in col.3 26-43. Parker discloses a fluid exchange machine (11) with a display (fig.4 display of control panel 71) having a frame and housing (frame and housing of 11 in fig.1), new pump (37), old pump (53), new manifold (lines which convey the new fluid in fig.3), old manifold (lines which convey the old fluid in fig.3), and an aux. tank support structure (handles shown in fig.1 can support whatever needed). 2005/0133304 (Viken) which disclose a single machine for performing the exchange of two types of fluids, both transmission and power steering (para.3), additionally Few’ (2004/0194616) discloses a fluid exchange machine for transferring both transmission fluid and power steering fluid. Few’ also states that is it well known that power steering and transmission fluid exchanges are common fluids which are normally exchanged at the same time (para.5). The Examiner also notes that every one of these machines would be sold with a user guide to provide instructions for how to operate the machine. Broadly displaying instructions is merely automating a manual activity of flipping through a printed user guide. 
It is the opinion of the office that the claims will have to be amended to include the structure which makes this fluid exchanger novel in view of the prior art in order to overcome the 101 rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims not explicitly recited below inherit the rejection form their dependent claim(s).
In re claim 9, the applicant has already introduced a display. The applicant then appears to what to claim that there is actually a display and a graphical user interface that displays a selection screen. There is a disconnect between the specification and the claims because it is the display that displays the screens/interfaces yet the applicant appear to be attempting to claim two distinct displays. Additionally, it is not clear where this second selection screen/graphical user interface is displayed. Is this displayed on the screen?
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In re claim 9, there is no support in the specification for two displays, i.e. a display, and a second graphical user interface. The Applicant has attempted to claim a display that displays a first selection screen and a second graphical user interface that displays a second selection screen. The Examiner notes that the applicant’s only used the words “user interface” in their specification, never with the word graphical, and only used it to describe the different screens that the display was capable of displaying. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flournoy (2010/0154927) in view of 2004/0194616 (Few).
In re claim 9, Flournoy method of performing a fluid exchange service on a vehicle using a fluid exchange machine having a display, the method comprising: 
displaying on the display a first selection screen having an icon (figure 4, start-up screen, paras.13 and 15);
receiving a selection of the icon (Figure 4 shows the start-up screen when the fluid exchange machine is turned on. Once a user pressed the “0” button the screen will change to the main menu as shown in figure 12. From there the user can select any one of items 1-5 which each are a different type of fluid exchange); and
responsive to receiving the selection of the icon, causing display of a graphical user interface on a second selection screen comprising at least two icons (Figure 4 shows the start-up screen when the fluid exchange machine is turned on. Once a user pressed the “0” button the screen will change to the main menu as shown in figure 12. From there the user can select any one of items 1-5 which each are a different type of fluid exchange); and each icon of the at least two icons indicating a preferred type of a fluid exchange service (Figure 4 shows the start-up screen when the fluid exchange machine is turned on. Once a user pressed the “0” button the screen will change to the main menu as shown in figure 12. From there the user can select any one of items 1-5 which each are a different type of fluid exchange, paras.13 and 15); and 
receiving selection of one of the at least two icons on the second selection screen (Figure 4 shows the start-up screen when the fluid exchange machine is turned on. Once a user pressed the “0” button the screen will change to the main menu as shown in figure 12. From there the user can select any one of items 1-5 which each are a different type of fluid exchange, paras.13 and 15);
wherein receiving selection of a first icon of the at least two icons causes facilitation of a first preferred type of fluid exchange, and wherein selection of a second icon of the at least two icons causes facilitation of a second preferred type of fluid exchange (Figure 4 shows the start-up screen when the fluid exchange machine is turned on. Once a user pressed the “0” button the screen will change to the main menu as shown in figure 12. From there the user can select any one of items 1-5 which each are a different type of fluid exchange, paras.13 and 15).
However, Flournoy fails to explicitly disclose providing a first fluid tank filled with a first fluid type and a second fluid tank filled with a second fluid type that is different than the first fluid type; and the first and second icons utilized the first and second fluid types
Few teaches another fluid exchange machine made to exchange both power steering fluid and transmission fluid (abstract, paras.11,13), the method of using the machine comprising providing a first fluid tank filled with a first fluid type and a second fluid tank filled with a second fluid type that is different than the first fluid type (204 power steering fluid tank and 42 new transmission fluid tank). Few also discloses you need to press buttons on a control board (130) to select the different types of exchanges (paras.77-81, 89, 109-113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Few in Flournoy for the purpose creating a single machine that can service multiple fluid types thereby increasing shop space and reducing the costs associated with owning and operating two separate machines. 
In re claim 10, Flournoy discloses selecting a first preferred type of fluid change provides the user with a first set of instructions operable to perform a first type of fluid exchange (fig.5, paras.14-15, 17), and wherein selecting a second preferred type of fluid change provides the user with a second set of instructions operable to perform a second type of fluid exchange (fig.10, paras.4, 13, implied that there would be a different screen for a dipstick exchange as well). 
In re claim 11, Few teaches the fluid exchanges are power steering and transmission fluid exchanges (abstract, paras.11,13, 77-81, 89, 109-113).
In re claim 14, the prior art appears to fail to disclose the specifically claimed limitation. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the two icons for two different fluid types and exchanges to have a third since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP(VI)(B).
In re claims 12-13, and 15, the claims are dependent on the conditional, not positively recited, wherein statement of claim 9. The BRI of each of these claims does not require these steps.
In re claim 17, Flournoy discloses the fluid exchange machine further comprises: 
a frame (base frame having the casters 25) having a housing (20); 
a display (200, and/or 210) coupled with the housing; 
a new fluid manifold (lines and components therein which carry the new fluid shown in figs.2a-2b) and 
a used fluid manifold (lines and components therein which carry the used fluid shown in figs.2a-2b), the new fluid manifold and used fluid manifold coupled with the housing and in fluid communication with each other (figs.2a-2b); and 
an auxiliary fluid tank support structure (support having the tanks 25 and 35) coupled with the housing.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flournoy in view of  Few and further in view of Parker (5,626,170).
In re claim 16, Flournoy discloses a single reversible pump for the new and old fluid manifolds not the two separate pumps as claimed. 
Parker teaches another fluid exchange machine comprises a new-fluid pump (37 pump connected to supply tank 12) and a used-fluid pump (31 pump connected to drain tank 11), the new-fluid pump coupled with the new- fluid manifold (manifold show in fig.2 for the supply fluid) and the used-fluid pump coupled with the used-fluid manifold (manifold shown in fig.2 for the drained fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Parker in Flournoy for the purpose of: preventing the two fluids from mixing thereby better exchanging the fluid in the device to which the exchange machine is connected; and/or reducing complexity of the plumbing system needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2004/0094227 (Few) discloses a single fluid transfer machine for exchanging fluid between the power steering system and the automatic transmission. 
6,830,083 (Hollub) discloses barcode readers to insure the proper fluid is selected to be transferred and displays/prompts a user on the screen to do so. 
2005/0133304 (Viken) which disclose a single machine for performing the exchange of two types of fluids, both transmission and power steering (para.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753